Order unanimously reversed, with $25 costs and disbursements and motion denied, without costs. Memorandum: The issue presented by this appeal is whether plaintiff as a result of his employment as a factory worker in the City of Buffalo meets the jurisdictional requirement of subdivision 2 of section 21-a of the Buffalo City Court Act which extends the territorial jurisdiction of the City Court to actions in which one of the parties, although not a resident of the City of Buffalo, has “ an office for the regular transaction of business within the City of Buffalo ”, In affirming the City Court order setting aside the service of summons on the ground that the plaintiff had no office in the City of Buffalo within the meaning of the quoted section, Special Term gave a restricted interpretation to the word “ office ” which excluded persons employed in a place not generally recognized as an “ office ”. The test of jurisdiction should not be so narrowly construed. If a person has full-time employment within the City of Buffalo, as does the plaintiff, he meets the requirements of the Act whether that employment is physically carried on in the office portion of the building or in the factory area. An “ office ” is a room or any other part of a building in which a person carries on his usual occupation regardless of the type of service rendered. It is his presence in the regular course of his employment within the City of Buffalo which the City Court Act intends and not the nature of his work. The place where the plaintiff spends his working hours is the City of Buffalo and it is this fact which meets the jurisdictional precepts of the act. One may carry on a business even though he be not the proprietor or an executive and to limit the word “ office ” as was done here is unreasonable (Lewis v. Davis, 8 Daly 185; also, see Coward v. Moore, 3 Misc 2d 666; Brassack v. Interborough R. T. Co., 66 Misc. 190-191; Bote v. City Bank Farmers Trust Co., 61 N. Y. S. 2d 280). (Appeal from order of Eric Special Term affirming the order of the City Court of Buffalo, entered May 10, 1961, vacating the service of summons.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.